This rehearing is asked upon two grounds: First, the insufficience of the affidavit for search warrant; second, the insufficience of the testimony to show possession on the part of appellant of mash for the purpose of making intoxicating *Page 532 
liquor. The affidavit is set out, and the matters pertaining to its sufficience fully discussed, and as we still think, properly disposed of, in the original opinion. The evidence, wholly aside from the finding of the still and a large quantity of whisky, is amply sufficient to show that the officers found hundreds of gallons of mash, and that a witness testified, as far as we can perceive, without contradiction, that from this mash intoxicating liquor could be made.
The motion for rehearing will be overruled.
Overruled.